Long, C. J.
The bill in this case alleges, substantially, that the complainants were duly elected trustees of the church; that a church was erected in Sparta in 1875, and a parsonage in 1880; that the defendants, in November, 1891, by force, broke into the church, removed the lock therefrom, and since such date have so retained the property; that in 1892 the defendants took forcible possession of the parsonage of said church, and have continuously held possession thereof; that such action is illegal and Void.
The case is on all fours with that of Bear v. Heasley, 98 Mich. 279, and must be ruled by it. That case was fully argued in this court, and after the decision a motion for rehearing was made upon briefs covering many pages, by eminent counsel. The rehearing was denied. We are now asked to open up the whole controversy settled there, and make a different ruling. No new facts are shown. The record in this case is like the former one. The court below, not being governed by the rule in Bear v. Heasley, entered a decree in favor of defendants, from which complainants now appeal. We gave the parties to this controversy a full hearing upon oral argument, but are unable to agree with them, or see any reason now for overruling Bear v. Heasley. That case settled the law of this State, whatever the courts of other States may hold.
The decree of the court below must be reversed, and a decree entered here in accordance with the prayer of the bill, with costs of both courts in favor of complainants.
*377. Hooker and Moore, JJ., concurred with Long, C. J. Montgomery, J., did not sit.